UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 21, 2009 (September 21, 2009) St. Mary Land & Exploration Company (Exact name of registrant as specified in its charter) Delaware 001-31539 41-0518430 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1776 Lincoln Street, Suite 700, Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 861-8140 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On September 21, 2009, St. Mary Land & Exploration Company (the “Company”) issued a press release announcing that it has scheduled a teleconference call to discuss third quarter earnings results on November 3, 2009, at 8:00 am Mountain time (10:00 am Eastern time).The teleconference call is publicly accessible, and the press release includes instructions as to when and how to access the teleconference and the location on the Company’s web site where the teleconference information will be available.A copy of the press release is filed as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits. (d) Exhibits.The following exhibit is filed as part of this report: Exhibit Description Exhibit 99.1 Press release of St. Mary Land & Exploration Company dated September 21, 2009, entitled St. Mary Schedules Third Quarter 2009 Earnings Conference Call SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ST. MARY LAND & EXPLORATION COMPANY Date: September 21, 2009 By: /s/ MARK T. SOLOMON Mark T. Solomon Controller
